Citation Nr: 0518844	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
frostbite, lungs.

3.  Entitlement to service connection for residuals of 
frostbite, scars, both ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service or manifested within one year after 
separation, and any current hearing loss is not shown to be 
related to service or any incident of service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
lung disorder, residual of frostbite, was incurred in or 
aggravated by service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any current diagnosed 
ear disorder, residual of frostbite, was incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  Residuals of frostbite to the lungs was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  Residuals of frostbite, scars, to both ears, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's December 1952 separation examination report is 
associated with the claims file.  His ears and lungs were 
found to be normal.  His hearing was noted to be 15/15 in 
each ear.  Clinical notes included reports of scarlet fever 
in 1944, prior to service, with no sequelae; sinusitis, 
intermittent, mild; and defective vision.  No defects or 
diagnoses were noted.  There was no indication of a history 
of frostbite or pneumonia.

A March 1978 report of a chest X-ray resulted in an 
impression of a normal chest.

In private treatment records dated in August 1994, from W.B., 
M.D., a chest X-ray showed an impression of an abnormal 
study.  There was a nodular density seen in the superior 
segment of the right upper lobe, with surrounding 
inflammatory and/or infiltrative reaction, thought to be very 
suspicious for malignancy.  There were bilateral renal cysts, 
with the largest seen in the superior pole of the right 
kidney.  There was an infra-renal abdominal aortic aneurysm.  
There was no significant mediastinal adenopathy evident.

In an October 2000 private treatment report, L.J., M.D., 
indicated the veteran had advanced chronic obstructive 
pulmonary disease (COPD) bilaterally with multiple scattered 
bullae especially in the left lower lobe, mild nodular 
pleural thickening anteriorly along the left upper lobe, no 
true parenchymal nodules, and bilateral renal cysts.

A February 2004 VA clinical record shows the veteran 
complained of nightly chest pain.  He had some pain in the 
right arm and difficulty breathing.  He stated that he had 
suffered severe frostbite in service, which started his 
breathing problems.  He admitted to smoking half a pack of 
cigarettes per day for twenty years.  He also stated he was 
exposed to herbicides while in service, which he believed 
could have increased his chance of developing lung cancer or 
emphysema.

In a March 2004 written statement, the veteran's wife 
indicated she remembered that when he got back from Korea, 
the tops of his ears were very red.  He could not sleep on 
his side because they were so sore.  He stated they had 
gotten frostbitten in Korea along with his upper lungs.  He 
had made several trips to the doctor over several years to 
remove pre-cancerous cells before it was cleared up enough to 
sleep comfortably.  She also remembered that, before service, 
the veteran could stay under water for more than a minute and 
could run a long distance before he had to quit.  Since his 
return, his lungs were not the same.  He had been treated for 
cancer and COPD.

In a March 2004 written statement, the veteran indicated 
that, while he was standing guard in a machine gun 
emplacement on an extremely cold night, his bronchial tubes 
and upper lungs had become frost-bitten.  He went to the 
hospital for a number of days.  He was convinced that was the 
beginning of his lung problem.  He said a doctor had told him 
in 1978 he needed his service records, but they were not 
available.  In 1996, he was diagnosed with lung cancer and 
later with COPD.

In a March 2004 written statement, B.O., D.O., indicated that 
the veteran had informed him of a severe pulmonary condition 
during his years of service.  The veteran had told Dr. O that 
he developed a profound pulmonary infection during the war, 
which progressively disabled him.  The veteran suffered from 
COPD and had lung cancer, which required a thoracotomy for 
bronchognic carcinoma.  He had undergone numerous pulmonary 
evaluations and had demonstrated an obstructive pulmonary 
defect with spirometry.  Dr. O said he had informed the 
veteran that certain infections could aggravate COPD and, 
certainly, profound infection early in life could damage 
one's lungs.

In June 2004, the veteran testified before a Decision Review 
Officer at the RO.  The veteran's spouse also testified.  His 
job in service was as a mechanic in a motor pool.  He 
believed his hearing loss was caused by being in the 
artillery.  He had undergone artillery training, and they 
were exposed to a lot of loud noises during that period of 
time.  He said he now wears hearing aids.  He stated that he 
had no opinion from a physician stating that his hearing loss 
was due to acoustic trauma in service.  He now suffered from 
COPD, and had had the lower lobe of a lung removed due to 
lung cancer.  The veteran's wife testified that she could 
remember receiving letters from him while he was hospitalized 
in service for his frostbite.

In July 2004, the veteran underwent VA respiratory 
examination.  He reported that he suffered from frostbite and 
pneumonia while in service, and was treated for ten days in a 
hospital at that time.  He had a history of a right lower 
lobe lobectomy in 1994 to treat adenocarcinoma of the right 
lower lobe.  There had been no reoccurrence.  He was under 
treatment for COPD.  He had a history of smoking a half pack 
of cigarettes daily from age 18 to age 45.  He reported that 
he had experienced difficulty breathing since his bout of 
pneumonia in service.  On examination, the lung fields were 
quiet, with no wheezes or rhonchi.  A chest X-ray showed a 
mass in the right hilar area.

The diagnoses were COPD, status post resection of the right 
lower lobe to treat adenocarcinoma of the lung, coronary 
artery disease, angina, abdominal aortic aneurysm repair, and 
actinic keratoses and xanthoma of the ears.  The examiner 
opined that it was unlikely that the actinic keratoses and 
xanthomas of the ears were related to the veteran's stated 
history of frostbite while on active duty.  As to the 
veteran's lung disorders, it was significant that he had a 
history of over twenty years of smoking.  The physician 
stated that it is likely that the veteran's smoking after 
discharge from service contributed to his development of lung 
disease or may have aggravated a pre-existing chronic lung 
disease associated with his pneumonia.  It was thought to be 
as likely as not that the veteran's current chronic lung 
problems were related to both his episode of lung disease 
while on active duty, as well as his smoking subsequent to 
discharge from the service.  It was thought likely that the 
cause of his lung cancer was related to his smoking history 
rather than his pneumonia in service.

In July 2004, the veteran also underwent VA cold injury 
examination.  He reported that he sustained severe frostbite 
of his ears in service, as well as lung problems associated 
with the cold.  He described what sounded like pneumonia, 
which had required hospitalization for approximately ten days 
to two weeks and treatment with injections.  He also 
described burning, numbing, tingling, and tenderness of his 
ears.  He was told they were frostbitten, and they were 
treated with creams and ointments.  He also reported 
shortness of breath and chronic cough and lung disease, for 
which he had to be hospitalized while on active duty.  He 
reported problems with cold sensitivity and itching of his 
ears since discharge.  He stated that he had been treated on 
multiple occasions with freezing of lesions on his ears, 
which he was told were cancer.  The examiner commented that 
it sounded as if he had been treated for actinic keratoses 
from sun exposure to his ears.

The veteran had no amputations, Raynaud's phenomenon, 
hyperhidrosis, continuing paresthesias or numbness in his 
ears.  He also had no recurrent fungal infections, 
ulcerations, or breakdown or disturbance of nail growth or 
skin cancers other than the lesions removed from his ears by 
freezing.  He did not report any chronic arthritis, edema, 
changes in skin coloring, or skin thickening or thinning.  He 
did have cold sensitivity, and kept his ears covered in the 
winter.  He reported no recurrence of numbness or tingling of 
his ears since the original frostbite episode.  He had 
shortness of breath, and used oxygen every day.

On examination, the examiner noted that the veteran had 
actinic keratoses present on his ears, face, and forearms.  
He also had xanthomas on the pinnae of both ears, and 
erythema of the ears, secondary to sun exposure.  There was 
no marked scarring of the ears, but there was dry scaly skin 
associated with the actinic keratoses.  The veteran did have 
a midline umbilical scar from the surgery to treat an 
abdominal aortic aneurysm.  He also had scars from his 
lobectomy.  X-rays showed the lungs were hyperinflated and 
hyperlucent, confirming COPD.  Just inferior to the right 
hilar structures was a small round mass, which was likely the 
veteran's cancer.

The diagnoses were xanthomas of the ears, actinic keratoses 
involving the face and ears, COPD, status post right lower 
lobe lobectomy to treat cancer of the lungs, status post 
abdominal aortic aneurysm repair, and lung mass at the right 
hilum on chest X-ray.  The examiner opined that it was 
unlikely that the frostbite sustained while on active duty 
was the cause of post-service ear or lung disease.

In July 2004, the veteran also underwent VA audiological 
examination.  It was noted that his service discharge 
examination showed normal hearing, bilaterally.  There was no 
mention of hearing problems on separation.  The veteran 
complained of difficulty hearing at all times.  His military 
acoustic exposure reportedly included non-combat-related 
activity in Korea, where he described working in the motor 
pool.  Civilian employment had included a lifetime working 
with farm equipment and with agriculture-related businesses.  
He denied recreational noise exposure.  He reported constant 
bilateral tinnitus.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
60
60
LEFT
30
40
50
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.  The pure 
tone air and bone conduction audiometry showed mild to 
moderate sensorineural hearing loss.  With the veteran's 
long-term occupational noise exposure, his other health 
problems, and his acknowledgement that the hearing loss 
seemed to have occurred either while he was in service or 
soon afterward, the examiner concluded that there was no 
compelling evidence to contradict the indication of normal 
hearing at the time of the veteran's discharge from service.  
The examiner stated the opinion that the current hearing loss 
had likely occurred following service, and was due to post-
service causes.

A September 2004 VA outpatient record shows the veteran 
underwent audiological examination, and the results were 
approximately the same as his July 2004 VA examination 
results.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

At the outset of this discussion, the Board notes that most 
of the veteran's service medical and personnel records appear 
to have been destroyed in an accidental fire at the National 
Personnel Records Center (NPRC) in 1973.  Under circumstances 
such as these, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Fortunately, the veteran's military separation examination 
report is associated with the claims file and the NPRC was 
able to locate one morning report, on request from the RO.  
Nevertheless, because most of his medical and personnel 
records remain absent from the file, the Board's analysis has 
been undertaken with the heightened obligation set forth in 
Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In a November 2003 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed January 2004 statement 
of the case (SOC) and March 2005 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2005 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  The veteran's claimed lung and ear disorders 
are not included in this presumption.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

C.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran has contended that he has current bilateral 
hearing loss that is related to his work as a mechanic in the 
motor pool in service.  Certainly, the veteran has 
demonstrated current hearing loss.  Therefore, at issue is 
whether any current hearing loss is attributable to service.

We recognize that the veteran is not required to show that he 
met the criteria of 38 C.F.R. § 3.385 at separation if he has 
a hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted 
above, there is no evidence of hearing loss upon separation 
from service.  The Board acknowledges, and has no reason to 
doubt, the veteran's assertion that he was exposed to 
acoustic trauma from his occupation as a mechanic in the 
motor pool.  Certainly, his honorable wartime service would 
have involved exposure to military-related noise in addition 
to any pre-service and post-service exposure.  See 38 
U.S.C.A. § 1154(b) (West 2002).  However, although the 
veteran has described having a hearing problem after his 
release from active service, the first post-service audiogram 
reflecting hearing loss is from July 2004, more than fifty 
years after his separation from service.

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  The veteran's 
hearing acuity was normal upon discharge, and no hearing or 
ear-related problems were noted on the his separation 
examination report.  Furthermore, in the interest of 
affording all due process, the veteran was afforded a VA 
examination.  The examiner opined that the veteran's hearing 
loss was most likely due to his post-service noise exposure, 
and not to his military exposure.  There is no other opinion 
of record relating the veteran's current hearing loss with 
his service, and the veteran testified during his June 2004 
hearing that no physician has told him that his hearing loss 
is related to his service.

D.  Lung Disorders

The veteran has contended that he has a current lung disorder 
that is related to his in-service frostbite and incidence of 
pneumonia.  The record does reflect that he is currently 
diagnosed with COPD and has a history of surgery related to 
lung cancer.  Therefore, at issue now is whether the 
veteran's current lung disability is related to military 
service.

The Board notes that the veteran's separation examination is 
negative for any breathing or lung complaints in December 
1952.  No indications were made that the veteran was treated 
for a lung disorder during his active duty.  Furthermore, the 
first indication of any lung disorder after service is dated 
in 1994, more than forty years after separation from service.

In a written statement, Dr. O indicated that certain 
infections, including the one the veteran says he encountered 
in service, could have aggravated his COPD.  He also stated 
that the veteran developed a profound pulmonary infection in 
service which progressively disabled him.

The veteran was afforded VA examinations for respiratory 
illnesses and cold injuries.  His history of smoking 
cigarettes from age 18 to age 45 was documented.  The 
respiratory examiner opined that the veteran's current COPD 
was attributable both to his history of smoking and his 
stated incidence of pneumonia in service.  His lung cancer 
was deemed attributable to his smoking, and not his military 
service.  The cold injury examiner opined that the veteran's 
lung disorder was not attributable to frostbite in service.

Given the medical evidence of record, the Board cannot grant 
service connection for a lung disorder.  While one of the 
examiners attributed the veteran's COPD partly to his stated 
occurrence of pneumonia in service, there is no evidence of 
such an in-service illness in the claims file.  While most of 
the veteran's service medical records were apparently 
destroyed in a fire, as noted above, his separation 
examination is of record.  We recognize that the veteran has 
claimed that his pneumonia caused him to be hospitalized for 
ten days in service, but there is no record of this on his 
separation examination report, nor was any history or 
residual of lung disease noted.  His lungs and chest X-ray 
were normal upon separation.

With regard to the opinion of Dr. O, while the conclusions of 
a physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Although on an initial 
review, Dr. O's March 2004 opinion appears to support the 
veteran's claim, a close reading shows that it does not.  The 
opinion is both equivocal and speculative and, at most, does 
little more than propose that it is possible the veteran's 
currently diagnosed lung disorder was related to service.  
The examiner does not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Furthermore, while Dr. O stated that the veteran incurred a 
severe pulmonary infection while in service, this appears to 
be merely a recitation of the veteran's medical history to 
the treating physician, and there is no indication that Dr. O 
saw any medical evidence to support the premise of a lung 
infection in service.  A mere transcription of lay history, 
unenhanced by additional supported comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

E.  Ear Disorders

The veteran has also contended that he has a current ear 
disorder that is related to frostbite he experienced in 
service.  The veteran was afforded a VA examination and was 
diagnosed with xanthomas of the ears and actinic keratoses 
involving the ears and face.  Therefore, it is clear that he 
has a current disorder involving his ears.

However, the VA examiner opined that it was unlikely that the 
veteran's frostbite in service was the cause of his ear 
disease.  Therefore, even assuming the veteran incurred 
frostbite to his ears in service, a fact not corroborated by 
his separation examination, the physician determined that any 
current disorder of his ears is not likely related.  There is 
no other evidence of record either showing a disease of the 
veteran's ears or that it is related to service.  Similarly, 
any current diminishment of hearing acuity has been 
identified by a VA medical examiner as being of post-service 
onset and etiology, particularly in view of the normal 
findings reported on the service separation examination.  
Therefore, the Board must conclude that his claim for service 
connection must be denied.

F.  Conclusion

The Board recognizes that the veteran believes that his 
hearing loss and lung and ear disorders are related to 
acoustic trauma and frostbite in service.  The veteran's 
sincerity is not in question, and we note that he was awarded 
the Korean  Service Medal with two bronze stars, as well as 
the United Nations Service Medal.  The Board is also well 
aware of the extreme climatic conditions to which soldiers in 
the field were exposed in Korea in 1951-1952.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms, such as whether frostbite 
might have caused his present disabilities.  See Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 
(1992).  See also Routen, supra; Harvey v. Brown, 6 Vet. App. 
390, 393-94 (1994).

As the evidence preponderates against the claims for service 
connection for bilateral hearing loss, residuals of frostbite 
to the lungs, and residuals of frostbite to the ears, the 
benefit-of-the-doubt doctrine is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of frostbite, lungs, is 
denied.

Service connection for residuals of frostbite, scars, both 
ears, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


